Citation Nr: 1734718	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  16-57 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  

In his November 2016 VA Form 9, the Veteran requested a videoconference hearing before the Board on this matter.  A hearing was scheduled in June 2016 and notice of the hearing was sent to the Veteran.  Unfortunately, the hearing notification letter appears to have been sent to the wrong address and was returned by the United States Postal Service as undeliverable.  The address used for this document differed from the address used to mail the statement of the case and other subsequent letters which were not returned as undeliverable.  Given these circumstances, the case must be remanded so that the Veteran can be provided an opportunity to appear at a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested videoconference hearing.  The Veteran and his representative should be provided notice of the time and place to report for the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





